 

Exhibit 10.2

RIGHT TO INVEST AGREEMENT

 

THIS RIGHT TO INVEST AGREEMENT (this “Agreement”) is made as of January 8, 2020,
by and between ChemoCentryx, Inc., a Delaware corporation (“ChemoCentryx”) and
HERCULES CAPITAL, INC., a Maryland corporation, in its capacity as a Lender (in
such capacity, the “Lender”).

 

RECITALS

 

A.ChemoCentryx and Lender have entered into that certain Loan and Security
Agreement, among ChemoCentryx, Lender and certain other parties, dated as of the
date hereof and as amended and/or restated and in effect from time to time (the
“Loan Agreement”), and

 

B.As a condition to the closing of the transactions contemplated by the Loan
Agreement, ChemoCentryx agreed to grant to Lender and its affiliates (each, a
“Hercules Purchaser”, and collectively, the “Hercules Purchasers”) a conditional
right (the “Right to Invest”) to participate in any Subsequent Financing (as
defined below) in accordance with the terms and conditions of this Agreement,
and herein.

C.ChemoCentryx and Hercules desire to set forth the terms of the Right to Invest

NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.Right to Invest. The Hercules Purchasers shall have the right, in their
discretion, to participate in any closing of any Subsequent Financing and
purchase up to a maximum aggregate amount of Three Million Dollars ($3,000,000)
of Subsequent Financing Securities; provided that with respect to any public
offering of ChemoCentryx, ChemoCentryx agrees to use commercially reasonable
efforts to provide the Hercules Purchasers with the opportunity to invest in
each such Subsequent Financing if it is lawful to do so (or if the Subsequent
Financing is an underwritten public offering pursuant to a registration
statement under the Securities Act of 1933, as amended (a “Registered
Offering”), to use commercially reasonable efforts to cause the underwriters for
such offering to offer the Hercules Purchasers an allocation of securities in
such offering), on the same terms, conditions and pricing afforded to other
investors participating in such Subsequent Financing.  Each Hercules Purchaser
purchasing Subsequent Financing Securities shall be an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as amended
(the “Act”).

 

2.Terms.  The purchase by each Hercules Purchaser of Subsequent Financing
Securities in any Subsequent Financing shall be made, subject to the provisions
of this Agreement (and subject to Lender’s rights set forth in the Loan
Agreement), upon the same terms and conditions (including, without limitation,
price) as purchases by the other investor purchasers of Subsequent Financing
Securities therein, and each such Hercules Purchaser shall execute the
definitive stock or securities purchase agreement, investor rights agreement,
registration rights agreement, stockholders agreement, voting agreement and
other agreements and documents (collectively, the “Operative Documents”)
executed by such other investor purchasers in connection with such Subsequent
Financing.

1

--------------------------------------------------------------------------------

 

 

3.Notice Requirement; Exercise.  ChemoCentryx shall give Lender not less than
five (5) business days’ written notice prior to the anticipated closing of each
Subsequent Financing summarizing the principal terms and conditions of such
Subsequent Financing (including, without limitation, price and the potential
principal institutional investor purchasers), and shall provide such drafts and
definitive copies of the Operative Documents and other documents and information
in connection with such Subsequent Financing as are provided to the other
investor purchasers or prospective investor purchasers of Subsequent Financing
Securities therein. Notwithstanding the foregoing, Lender hereby acknowledges
that it may not be possible to provide the aforementioned five (5) business
days’ written notice in which case ChemoCentryx shall provide commercially
reasonable notice to Lender. Any Hercules Purchaser may exercise its purchase
right hereunder by delivering written notice thereof to ChemoCentryx no later
than the later to occur of (a) twenty-four (24) hours prior to such anticipated
closing, and (b) forty-eight (48) hours after Lender’s actual receipt of such
ChemoCentryx notice (or, if such 48th hour falls on a Saturday, Sunday or legal
holiday, by not later than 1:00 PM Pacific time on the first business day
following such 48th hour). The Operative Documents and other materials and
information provided by ChemoCentryx to Hercules Purchasers or Lender in
connection with each Subsequent Financing shall be held and treated by each such
person in confidence in accordance with the provisions of Section 11.12 of the
Loan Agreement.

 

4.Term. This Agreement, and all rights and obligations hereunder, shall expire
on the earliest to occur of (a) expiration or other termination of the Loan
Agreement, (b) as of immediately prior to the consummation of a Merger Event (as
defined below), or (c) the closing of the purchase of Subsequent Financing
Securities in any amount by any one or more Hercules Purchasers in a Subsequent
Financing pursuant to the exercise of such Hercules Purchasers’ rights
hereunder. As used herein, “Merger Event” means any of the following:  (i) a
sale, lease or other transfer of all or substantially all assets of
ChemoCentryx, (ii) any merger or consolidation involving ChemoCentryx in which
ChemoCentryx is not the surviving entity or in which the outstanding shares of
ChemoCentryx’s capital stock are otherwise converted into or exchanged for
shares of capital stock or other securities or property of another entity, or
(iii) any sale by holders of the outstanding voting equity securities of
ChemoCentryx in a single transaction or series of related transactions of shares
constituting a majority of the outstanding combined voting power of
ChemoCentryx.

 

5.Definitions: As used herein:

 

 

a.

“Subsequent Financing” means the sale and issuance by ChemoCentryx on or after
the date hereof, in a single transactions or series of related transactions and
whether or not registered under the Act, of shares of its common stock,
convertible preferred stock or other equity securities (or instruments
exercisable for or convertible into shares of common stock, convertible
preferred stock or other equity securities) to one or more investors for cash in
an amount greater than $30,000,000, for financing purposes in an offering that
is broadly marketed to multiple investors, other than sales effected pursuant to
an At-the-Market-Offering. As used herein, an “At-the-Market-Offering” means
sales by ChemoCentryx of shares of its capital stock that are (i) offered on a
delayed or continuous basis under Rule 415 promulgated under the Act pursuant to
an effective registration statement on Form S-3 under the Act, and (ii) sold
from time to time at prevailing market prices through a designated broker-dealer
pursuant to a written agreement between ChemoCentryx and such broker-dealer.

2

--------------------------------------------------------------------------------

 

 

 

b.

“Subsequent Financing Securities” means, with respect to any Subsequent
Financing, the class and series of common stock, convertible preferred stock or
other equity security of ChemoCentryx (or instruments exercisable for or
convertible into shares of common stock, convertible preferred stock or other
equity securities) sold and issued by ChemoCentryx to the investor purchasers in
such Subsequent Financing.

 

6.Notices.  Section 11.2 of the Loan Agreement is incorporated herein by
reference.

 

7.Amendment.  Section 11.3 of the Loan Agreement is incorporated herein by
reference.

 

8.Assignment.  Section 11.7 of the Loan Agreement is incorporated herein by
reference.

 

9.Governing Law; Consent to Jurisdiction and Venue; Mutual Waiver of Jury Trial
/ Judicial Reference.  Sections 11.8, 11.9 and 11.10 of the Loan Agreement are
incorporated herein by reference.

 

10.Further Assurances. The parties shall execute such further documents and do
any and all such further things as may be necessary to implement and carry out
the intent of this Agreement.

 

11.Counterparts. Section 11.15 of the Loan Agreement is incorporated herein by
reference.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Right to Invest Agreement as of the day and year first above written.

 

BORROWER:

 

CHEMOCENTRYX, INC.

 

 

Signature:

/s/Thomas J. Schall, Ph.D.

Print Name:

Thomas J. Schall, Ph.D.

Title:

President and Chief Executive Officer

 

[Signature Page to Right to Invest Agreement]




Jlfasdjoiuoi

[Siga

--------------------------------------------------------------------------------

 

 

LENDER:

 

HERCULES CAPITAL, INC.

 

 

Signature:

/s/Jennifer Choe

Print Name:

Jennifer Choe

Title:

Assistant General Counsel

 

[Signature Page to Right to Invest Agreement]

Jlfasdjoiuoi

[Siga